DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shenkal et al. (2019/0037923).
Regarding claim 1, in fig. 1A-2C Shenkal discloses a vaporizer 100, comprising: a mouthpiece 102 that is configured to permit a user to inhale a vaporized substance from the vaporizer [0074-0076], and permit the user to exhale vapor into the vaporizer 
Regarding claim 2, Shenkal discloses that the exhalation pathway is, at least, partially separated from the inhalation pathway within the vaporizer (Fig. 2B).
Regarding claim 3, Shenkal discloses a channel (from cooker 107 to valve 212) for the inhalation pathway comprising at least one opening (at least opening of valve 212) configured to receive air; and a one-way valve 212 for the inhalation pathway configured to receive and pass the vaporized substance to the user.
Regarding claim 4, Shenkal discloses a channel (from the valve 214 to filter 114) for the exhalation pathway comprising at least one opening (opening of valve 214) configured to deliver air and the exhaled vapor that is exhaled by the user; and a one-way valve 214 for the exhalation pathway configured to receive and pass the exhaled vapor that is exhaled by the user.
Regarding claim 5, Shenkal discloses that the exhalation pathway further comprises a filter 114 disposed in the channel for the exhalation pathway configured to remove or trap vapor particles of the exhaled vapor [0076].
Regarding claim 10, in fig. 1A-2C Shenkal discloses a device 100 comprising: a mouthpiece 102 configured to permit a user to exhale vapor [0076]; an exhalation pathway (from mouthpiece 102 through valve 214 and through filter 114) that is .

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seeler (3,083,707).
Regarding claim 1, in fig. 1 and 3 Seeler discloses a vaporizer (structure in fig. 1), comprising: a mouthpiece 230 that is configured to permit a user to inhale a vaporized substance from the vaporizer (from nebulizer 30), and permit the user to exhale vapor into the vaporizer (Col. 5, ll. 60-Col. 6, ll. 64); an inhalation pathway (from 154 through inhalation valve 170 and through mouthpiece 230) that is configured to deliver the vaporized substance to the mouthpiece to permit the user to inhale the vaporized substance from the vaporizer through the mouthpiece; and an exhalation pathway (from mouthpiece 230 through exhalation valve portion 156 into annular channels 180 and out through exhalation port 182 and exhalation valve 184) that is configured to receive and deliver exhaled vapor that is exhaled by the user into the vaporizer through the mouthpiece.
Regarding claim 2, Seeler discloses that the exhalation pathway is, at least, partially separated from the inhalation pathway within the vaporizer (Fig. 3).
Regarding claim 3, Seeler discloses a channel (from 154 to valve 170) for the inhalation pathway comprising at least one opening 176 configured to receive air; and a one-way valve 170 for the inhalation pathway configured to receive and pass the vaporized substance to the user.

Regarding claim 6, Seeler discloses the exhalation pathway is arranged with walls so that the exhaled vapor travels in a twist and turn (around annular channel 180 and turning back from 180 into 182 and turning down to 184) or serpentine manner (the flow traveling along 154 and around annular channel 180 and turning back from 180 into 182 and turning down to 184).
Regarding claim 7, Seeler discloses that the exhalation pathway is arranged with a tube so that the exhaled vapor travels in a spinning manner (around annular channel 180 and turning back from 180 into 182 and turning down to 184).
Regarding claim 8, Seeler discloses that the exhalation pathway is arranged to bias deposition of the exhaled vapor (due to its twist and turn, serpentine and spinning structure).
Regarding claim 9, Seeler discloses that the exhalation pathway is designed to re-condense the exhaled vapor (due to its twist and turn, serpentine and spinning structure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clements (2021/0001065) to a nebulizer including an inhalation valve and exhalation valve (see fig. 11A-11D) and exhalation filter [0135].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785